Citation Nr: 1307337	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-46 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for burn scars of the left cheek and eyebrow.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a lung disorder to include as due to exposure to asbestos.  

7.  Entitlement to service connection for a right heel injury and scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran (appellant) served on active duty from May 1950 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In August 2012, the Board remanded the instant appeal for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection for burn scars of the left cheek and eyebrow, bilateral hearing loss, tinnitus, headaches, an acquired psychiatric disorder to include PTSD, a lung disorder to include as due to exposure to asbestos, and a right heel injury and scar is warranted based upon service incurrence.  

In August 2012, the Board remanded the above cited issues for VA examinations because the file did not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 &Supp 2012); McClendon v. Nicholson, 20 Vet.App. 79 (2006).  

In February 2013, the record shows that the RO/AMC denied all of the aforementioned disabilities.  It was noted in the supplemental statement of the case (SSOC) that the Veteran did not report for any of his scheduled VA examinations.  Per 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Since the Veteran was scheduled for examinations because the record did not contain sufficient medical evidence for VA to make a decision, the claims were all denied.  

A review of the record reveals that a copy of the August 2012 Board remand was sent to an address in Country Club Hills, Illinois, which was new to the record.  However, the Compensation and Pension (C and P) Examination Inquiry scheduling the Veteran's C and P examinations, sent the Veteran's schedule of appointments to a previous address of record in Chicago, Illinois.  It appears that the Veteran did not receive notice of his scheduled appointments because a previous address of record was used to notify the Veteran of the examinations.  

In an effort to give the Veteran every opportunity to pursue his claims, the Veteran should be rescheduled for his VA examinations by sending his schedule of examinations to the Country Club Hills, Illinois address, the most recent address of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The VA examination requests should be sent to the Veteran's most recent address of record which is located in Country Club Hills, Illinois.  

2.  The Veteran's claimed stressors were corroborated in October 2012, verifying that the USS PRICHETT came under fire in March and April 1953, when the Veteran's unit was on the ship.  Since this development has been completed regarding the Veteran's claimed stressors, the RO/AMC should arrange for the Veteran to undergo a VA psychiatric examination, by a VA psychiatrist, or psychologist, or a psychiatrist or psychologist contracted by VA.  The entire claims file must be provided to the psychologist/psychiatrist designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions, as well as a review of any VA outpatient records.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished and all clinical findings should be reported in detail. 

After reviewing the record and examining the Veteran, the examiner should: (a) identify the most appropriate diagnosis for any psychiatric disorder(s) found and (b) it should be indicated whether it is more likely than not (50 percent probability or higher) that any disorder(s) found is due to any in-service event or occurrence or otherwise had its onset in service. 

If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and any verified stressor.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any scarring to the left cheek, left eyebrow and the right heel. 

The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any scarring noted on the left cheek, left eyebrow or right heel is related to the inservice treatment.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Schedule the Veteran for an audiometric examination to determine the nature and etiology of any claimed hearing loss and tinnitus.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished. 

The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss or tinnitus is related to the Veteran's military service to include exposure to loud noises as a gunner aboard ship. 

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  Schedule the Veteran for an appropriate VA examination for a respiratory disorder to include asbestosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  

The examiner should describe and diagnose any current manifestations of any lung disability found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lung condition had its onset during active service or is related to any in-service disease or injury, including exposure to asbestos while in the Navy.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headaches.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished. All indicated tests and studies should be accomplished. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any headache disorder found is related to the Veteran's treatment during service. 

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

7. The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If any requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Following completion of the above, the claims should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The claims should be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



